IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

DAVID M. REISE,
Case No. CPU4-17-000965
Plaintiff-Below, Appellant,

V.

SETH ROSE, SEAN MILLER, LYNN
BLUMENTHAL, ANDREW BURDACK,
EVAN BLUMENTHAL, DANIEL MILLER,
NANCY BURDACK, FRANK ROSE

\/\/V\/\./\/\_/\_/\./\./\/\_/

Defendants-Below, Appellees.

Subrnitted: January 2, 2019
Decided: January 23, 2019

David M. Reise Frank H. Rose, Esquire (pro hac vice)
50 Gilbert Court Four Greentree Center
Newark, DE 19713 601 Route 73 North, Suite 304
Pro Se Plaimijj’ Marlton, New Jersey 08053
Attorneyfor Appellees
DECISION AFTER TRIAL

 

Plaintiff-BeloW/Appellant, David M. Reise (hereinafter “Landlord”), appeals a Justice of
the Peace Court 13 (“JP Court”) Order dated February 23, 2017 pertaining to a landlord-tenant
matter. Defendants-BeloW/Appellees, Seth Rose, Sean Miller, Andrew Burdack, Evan
Blurnenthal (hereinafter “Tenants”), and Frank Rose, Daniel Miller, Nancy Burdack, Lynn
Blurnenthal (hereinafter “Parents”) counter-claim. In the court below, Landlord brought a debt

action for unpaid rent and damages totaling $3,289.00 and the defendants counter-claimed for

damages totaling §‘517,360.00.l The JP Court Order being appealed granted Landlord relief in the
amount of $1,249.50, which included $749.50 in past due rent and late fees and $500.00 in token
damages. This resulted in a balance of $l,240.50 owed to the defendants from the $2,490.00
security deposit retained. The defendants were granted an award of $6,914.3 1, plus post-judgment
interest at the rate of 6.25% per annum. Included in the defendants’ award was compensation for
a new stove, lack of hot water, lack of heat, inability to use the stove, and return of the balance of
the security deposit.

This Court heard evidence from the parties during a two-day de novo trial held on
December 19, 2018 and December 20, 2018. Present for trial were Plaintiff, Tenant Rose and
Parent Rose.2 The remaining six defendants were not in attendance At the conclusion of trial, the
Court took the matter under advisement This is the Final Decision and Order of the Court.

FACTS AND PROCEDURAL HISTORY

Tenants entered into a lease with Landlord for the rental of a residence located at 55 New
London Road in Newark, Delaware. At that time, Tenants were students at the University of
Delaware and the residence, typically rented by students, was one of many older homes located
close to campus. The lease, which was executed on December 9, 2013, was for a one-year term
beginning June 1, 2014 and ending May 28, 2015. Tenants were responsible for paying $2,490.00
in monthly rent plus a security deposit in the amount of one month’s rent. The named parents are

responsible for the lease as co-signers for their children’s tenancy.3

 

l The jurisdictional limit in Justice of the Peace Court is $15,000.

2 Parent, Frank H. Rose, a defendant in this case is a licensed attorney in the State of New Jersey. Delaware Counsel,
John E. Sullivan, Esq., moved for Mr. Rose’s admission pro hac vice in this matter. On August 24, 2017, Judge John
Welch granted the motion.

3 Pl.’s Ex. 2.

Tenant Rose, the only tenant present for trial, did not request to view the rental premises
prior to executing the lease. Furthermore, Tenant Rose never requested to view the rental at any
time prior to his arrival at the residence in July 2014, roughly one month after the commencement
of the rental term. lt is unclear when exactly keys to the premises were first obtained by Tenants.4
lt is also unclear whether Tenants were at their respective homes outside of Delaware during the
initial summer months at the beginning of the lease. Parent Rose testified that Tenants were
planning an official move-in during the third week of August 2014. 5 Landlord’s video taken
hours before the commencement of the lease term shows an older house, pained, cleaned,6 and
with no glaring code violations. The house was not a new pristine home, but was as would be
expected for its age and use by student’s year after year.

The defendants claimed that the house was dirty upon first visiting the premises in July
2014, the cause of which is undetermined. Parents compiled a list of issues they found at the home
during this July visit and Parent Burdack contacted Landlord requesting the issues be remedied.
Landlord responded to the premises to address founded issues and sent notice to the defendants
informing them of the resolution. A series of service calls ensued to which Landlord responded7
Notable was a call by Tenants in late July 2014 requesting service for a potential gas leak
associated with the kitchen stove, Landlord responded and concluded that a gas leak could not be

the issue because the gas company had the main service, located outside the home, locked in a

 

4 Landlord testified that keys were provided June l, 2014 and students belongings Were present prior to August, the
month Tenants claim to have first moved in. Tenant Rose and Parent Rose testified that keys were first obtained in
July during their first visit to the premises.

5 Parent Rose, representing himself and other defendants pro hac vice, testified as the defense’s main Witness, despite
not residing at the premises as a tenant and lacking first-hand knowledge of most events that took place. Tenant Rose
Was in essence asked if he agreed with everything that his father, Parent Rose, testified to. The Court finds this defense
strategy unhelpful in determining the truth of the matters alleged.

6 The carpets in the home appeared to be cleaned, but nonetheless permanently stained by prior tenants.

7 Amidst other calls, Landlord was contacted regarding lack of hot water in late August 2014. Landlord resolved this
issue by turning on valve.

closed position. Tenants later called Delmarva Power, who also found no gas issues upon
inspection Unbeknownst to Landlord, Parent Rose purchased a new stove for the premises
without requesting permission to do so. Tenants later called the fire department after hearing a
door to furnace blow open. The fire department found negative results on all meters. Sometime
in late November or early December heat was not working on the second and third floors of the
premises. Tenants called City of Newark Code Enforcement to report this issue. Witness, Ryan
Straub, City of Newark Property Maintenance Inspector, (hereinafter “Code Inspector”) responded
to the residence on December 11, 2014. Code Inspector inspected the premises and found three
violations: 1) bathroom sink faucet; 2) bathroom tub faucet; and 3) no heat on second and third
floor. Code Enforcement also put a use restriction on the stove until confirmation was received
that Delmarva Power’s tests came back negative. Upon Code Inspector’s arrival, Landlord was
already working on the heat issue. After Code Inspector left the premises, he received a call from
Landlord that the heat issue was corrected.8 Code Enforcement also lifted the use restriction on
the stove upon confirmation that Delmarva Power’s tests revealed no gas issue.9 A re-inspection
took place the next day and all violations were corrected. Code Inspector testified that the house
was old, but if anything else was found to be a threat to health and safety it would have been
deemed a violation at that time. The defendants’ requests for service continued for the remainder
of the tenancy, some of which Landlord was responsible for maintaining, others of which Landlord
was not responsible

Upon move-out, Tenants left trash in the premises, holes and gouges in the walls, and

damage to other parts of the residence. Admittedly, Tenants did not care for the lawn at any time

 

8 lt is notable that Code Inspector testified that his report, marked as Def.’s Ex. 7, lists only one violation of the tub
faucet, as other violations had been remedied prior to Code Inspector Writing the report.
9 It is unclear how long this restriction had been in place.

4

during the term as agreed upon in the lease. The only tenant to provide Landlord with a forwarding
address was Tenant Blumenthal. A security deposit letter was sent to Tenant Blumenthal and all
Parents on June 15, 2015. Landlord received no letters disputing the alleged damages. Tenant
Rose withheld payment of his portion of the last month’s rent, requiring Landlord to seek relief by
commencing an action in J.P. Court. Unsatisfied with the result in the court below, Landlord
appealed to this Court for a trial de novo.

PARTIES’ CONTENTIONS

Landlord contends that Tenants are responsible for the unpaid portion of the last month’s
rent and the associated late fee, plus damages contained in the itemized list sent to Tenants upon
move-out pursuant to 25 Del. C. § 5514.

The defendants deny responsibility for the delinquent rent and alleged damages and
counterclaim based on: l) Landlord’s alleged failure to provide a copy of the Landlord-Tenant
Code (“Code”) to Tenants pursuant to 25 Del. C. § 5118, pleading ignorance of the law; 2)
Landlord’s alleged failure to fulfill his obligations pursuant to 25 Del. C. § 5305, requesting
$l,000.00 in compensation for repairs; 3) Landlord’s alleged willful or negligent deprivation of a
substantial part of the benefit or enjoyment ofTenants’ bargain pursuant to 25 Del. C. § 5306(c)(2),
requesting one month’s rent plus return of the security deposit totaling 335,120.00;10 4) Landlord’s
alleged failure to disclose the location of the security deposit pursuant to 25 Del. C. §5514,
requesting double the amount of the security deposit totaling $5,120.00;ll 5) Landlord’s alleged
entries into the premises without proper notice pursuant to 25 Del. C. § 5509, requesting Sl,000.00;

6) Landlord’s alleged attempt to forego Tenants’ rights or remedies under the Code pursuant to 25

 

10 Amount requested is inaccurately based on a rental amount of $2,560.00. The rental amount contained in the lease
reflects $2,490.00, therefore, this figure should reflect $4,980.00.

" Amount requested is inaccurater based on a security deposit amount of $2,560.00. The security deposit total is
$2,490.00, therefore, this figure should reflect $4,980.00.

5

Del. C. § 5301, requesting damages in the amount of three month’s rent totaling $7,680.00.12 Total
damages sought by the defendants is $17,360.00.13
DISCUSSION

Controlling in this case is the Delaware Residential Landlord-Tenant Code.14 The “Code
shall regulate and determine all legal rights, remedies and obligations of all parties and
beneficiaries of any rental agreement.”15 Rental agreement provisions which conflict with the
Code shall be unenforceable16 “The unenforceability shall not affect other provisions of the
agreement which can be given effect without the void provision.”17

Landlord ’s Claims

Landlord requests compensation for the arrears of rent owed by Tenant Rose and the
associated late fee. Pursuant to the rental agreement, Tenants agreed to pay $2,490.00 in monthly
rent due on the first of the month or be subject to a late fee of five-percent of the monthly rent.18
Such is permissible under 25 Del. C. § 5501. lt was undisputed during trial that Tenant Rose
withheld his rental contribution owed during the last month of his tenancy, therefore, Landlord is
entitled to rent in the amount of $625.00, plus a five-percent late fee in the amount of $124.50.

As to damages, Landlord requests compensation in the amount of $2,539.50, in addition to

the $2,490.00 security deposit retained. The Code establishes among other things that the purpose

 

12 One month’s rent totals $2.490.00, therefore, three month’s rent should reflect $7,470.00.

'3 The defendants miscalculated their request, which should total $19,920.00. This amount must be reduced to reflect
the accurate amount paid for the rent and security deposit, thus totaling an actual request of $19,430.00.

14 25 De/. C. Chs. 51-59.

'5 25 Del. C. § 5101.

|6 Id

17 ]d

13 At trial, Parent Rose argued that the rent for May 2015 should be prorated as it ended on the 28"' rather than the
315‘. There is no requirement for such under the Code. The lease agreement explicitly states that the lease end date is
May 287 2015, and the lease further states that a full month’s rent is due for any 28-day period. Section 5501(c) does
not require such end of term proration. 25 Del. C. § 5501(c). See also Sto/tz Mgmt. Co., lnc. v. Consumer Affairs Bd.,
616 A.2d 1205, 1210 (Del. 1992) (charging a separate non-refundable fee in addition to rent is not permissible under
Section 5501(c)).

of the security deposit is to “reimburse the landlord for actual damages caused to the premises by
the tenant which exceed normal wear and tear, or which cannot be corrected by painting and
ordinary cleaning.”19 “Within 20 days after termination or expiration of any rental agreement, the
landlord shall provide the tenant with an itemized list of damages to the premises and the estimated
costs of repair for each.”20 Tenants’ failure to object in writing to the landlord’s list of damages
will constitute agreement to the damages outlined by landlord.21 Such notices by the landlord shall
be sent to the tenants at an address specified in the rental agreement or a forwarding address
provided by the tenant by the time the rental agreement is terminated.22 Failure of tenants to
provide a forwarding address relieves a landlord of this notice requirement and liability under this
section.23

Landlord compiled an itemized list of damages which includes services completed during
the tenancy and damages discovered upon inspection at the end of the lease term. Tenant, Evan
Blumenthal, was the only tenant to provide Landlord with a forwarding address. The list, which
was attached to a letter, was sent to the parties on June 15, 2015, which was within the twenty-day
period prescribed by Section 5514.24 Notice was properly provided to Parents at addresses
provided on their co-signer forms at the beginning of the tenancy and Evan Blumenthal at his
forwarding address. Remaining Tenants’ failure to provide forwarding addresses to Landlord
relieved Landlord from responsibility to those tenants under the Code. No objection was sent by
Tenants or Parents to Landlord within the required ten-day period, thus constituting agreement

with the alleged damages.

 

'9 25 Del. C. § 5514(c)(1).

20 25 Del. C. §5514(f).

21 [d

22 25 Del. C. § 5514(h).

23 lar

24 Pl.’s Ex. 5A. Additionally, on May ll, 2015, seventeen days before the end of the lease term, Landlord provided
Parents with a letter outlining Landlord’s responsibilities under Section 5514(f). Pl.’s Ex. 22.

7

Most of the controversy between the parties center around the damages to the premises.
The Court has been tasked with evaluating numerous exhibits, determining the responsibility of
the parties under the lease agreement and determining the validity of the lease terms under the
Code. Section 5513 outlines a variety of permissible remedies landlords have available to them in
the event a tenant breaches a material rule or covenant in the rental agreement Section 5513(a)(2)
provides, “lf the tenant’s breach can be remedied by the landlord, as by cleaning, repairing,
replacing a damaged item or the like, the landlord may so remedy the tenant’s breach and bill the
tenant for the actual and reasonable costs of such remedy. Such billing shall be due and payable
as additional rent, immediately upon receipt.”25 The lease executed by the parties sets forth under
paragraph 14, titled “Additional Tenant Responsibilities,” “Should Tenant fail to perform these
responsibilities, the Landlord without notice, may perform these responsibilities and bill Tenant
the cost of the same, which payment shall be due five (5) days from the date of the bill or be
deducted from any deposits.”26 The lease seems to contemplate the billing provision provided by
Section 5513(a)(2), but adds the option to deduct from the security deposit. Section 5514 provides
no indication that other methods of billing are precluded where the parties have agreed upon such
in their lease, therefore, leaving open the possibility of deducting the damages from the security
deposit.

An issue for Landlord is that some of the charges are not compensable under Section
5514(c)(l). Landlord is only permitted to bill for damages that exceed normal wear and tear or
which cannot be corrected by paint or ordinary cleaning.27 Additionally, Landlord must “[m]ake

all repairs and arrangements necessary to put and keep the rental unit and the appurtenances thereto

 

25 25 Del. C. §5513(a)(2) (emphasis added).
26 Pl.’S EX. l.
27 25 Del. C. § 5514(¢)(1).

in as good a condition as they were, or ought by law or agreement28 to have been, at the
commencement of the tenancy.”29 Lastly, Landlord cannot bill for preexisting conditions to the
premises not caused by the defendants.?’0 Given that the damages list is six and one half pages
long, it would be too cumbersome to detail each issue listed. Generally speaking, the Court does
not find that Landlord has acted intentionally in including the impermissible charges. Rather, it is
the Court’s impression that Landlord’s recordkeeping as to this premises became overwhelmed
and unorganized given the deterioration of the relationship between the parties and the frequency
of the calls made to Landlord by the defendants The Court finds that Landlord was responsive
and prompt in addressing requests made by the defendants and he shall be compensated for the
damages where the law allows.

Another dispute in the billing of damages was the Landlord’s use of an hourly rate rather
than the mere value of the damaged item. Section 5513(a)(2) says that where a landlord can clean,
repair, or replace a damaged item, Landlord may bill “for the actual and reasonable costs of such

39

remedy. What Landlord had done was bill simply for his time in servicing the damage, rather
than the cost of the product. Landlord explained that since he is in the business of owning multiple
rental properties, he has an inventory of extra household items. Therefore, Landlord does not
always need to go to the hardware store to replace a broken item in the premises, and thus does
not have a receipt. The defendants argued that actual costs include parts only and not Landlord’s

time or hourly rate. In using the terms “actual and reasonable costs” the Code does not preclude

reasonable hourly rates. “Actual [c]ost means the actual cost incurred to provide the relevant

 

23 The lease explicitly states, “This Premises is rented in “AS IS” condition at the time of execution of this Lease.”

2`2 25 Del. C. § 5305(a)(4).

30 As noted by the Court during trial, the photos and video show damage to the mailbox at‘the beginning of the lease
term prior to possession by Tenants.

goods or services, including the cost of direct labor and direct material used.”31 Additionally, the
lease, signed by Tenants, explicitly states that Tenants will be billed at an hourly rate of $35 an
hour. So long as the rate is reasonable, Landlord should be compensated for his trouble. Although
such an evaluation can be burdensome, especially in a case with lengthy damages such as this one,
it is just to do so. lt would be unreasonable to find that the Code meant to promote highly
disproportionate and unjust outcomes. Choosing to simply not provide Landlord with sufficient
compensation where the law allows would go against what the Code was meant to achieve, given
that Landlord’s premises was completely trashed by Tenants upon move-out.

ln accordance with the aforementioned Code provisions, Landlord proved by
preponderance of the evidence that he is entitled to the following damages: 1) change of locks on
five doors due to Tenants failure to return all keys to Landlord at the end of lease term, totaling
$175.00;32 2) lawn maintenance services for entire tenancy which was the responsibility of Tenants
under the lease, totaling $385.00;33 3) replacement of battery in smoke alarm,34 additional cleaning
of refrigerator almost two months after lease began,35 exterrnination services,36 repeated rear entry
lock replacements caused by forced entry,37 and placement of plastic over windows at Tenants’

request while heat was operable in the house,33all of which were Tenants’ responsibilities under

 

31 Law lnsider, https://www.lawinsider.com/dictionary/actual-cost (last visited Jan. 22, 2019) (emphasis added).

32 Lock change is appropriate where keys are not returned and safety of future tenants is a concern. See 25 Del. C.
§5715(h). One hour per lock at $35 per hour is well below the cost of professional replacement services and hardware.
33 The neglect of the lawn, which consisted of large amounts of bamboo, caused by Tenants would have costed well
beyond this figure if Landlord had hired a lawn care company given the amount of labor required and risk of damage
to lawn care equipment This amount includes service for the summer of 2014 and spring of 2015.

34 Pl.’s Ex. 1 11 l4. Charge is only for 15 minutes, totaling $8.75.

35 Pl.’s Ex. l 1[ 14. Charge is only for 15 minutes, totaling $8.75.

36 Pl.’s Ex. 1 11 14. Charge is for 1 hour on two occasions, totaling $70.00.

37 Pl.’s Ex. l 11 13(C). Charge is for 3 hours and 15 minutes total for service on two occasions, totaling Sl 13.75.

38 Landlord is not required to perform handyman services which are not required by him under the Code or agreed to
in the lease. The defendants did not prove that heat was not working at any point after it was made operable by
Landlord on December l l, 2014, which would have warranted Landlord to remedy the situation. Charge is for 4 hours
and 15 minutes, totaling 148.75, which includes the cost of the plastic film and heat gun.

10

the lease or Code; 4) damage to the premises upon move out consisting of broken porch window,39
broken porch light switch panel,40 inoperable hall light,41 broken living room light fixture,42 hole
in living room wall that Tenants insufficiently patched,43 stairway ceiling damage,44 bedroom door
damaged by Tenants’ installation of deadbolt which was removed by Tenants at end of term,45
removal and disposal of a bed which was left behind by Tenants and too large to remove in one
piece,46 bath towel rod ripped out of wall,47 and a broken wash cloth ring.48 There are numerous
other damages which cannot be quantified by the evidence such as: l) wall damage beyond what
can be remedied by paint;49 and 2) extensive cleaning exceeding that of an ordinary cleaning. lt
was clear by the evidence that Tenants abused the premises and left Landlord with a significant
amount of work in order to restore the premises to the condition it was at the beginning of the lease
term. For that reason, the Court will grant Landlord nominal damages in the amount of $500.00.
Landlord is entitled to a total of $l,9_05.00 in damages to the premises, plus $749.50 in rent and

late fees, totaling $2,654.50. Since Landlord has withheld the $2,490.00 security deposit, the

defendants will owe the remaining balance of $164.50.

 

39 Charge is for l hour and 15 minutes, totaling $43.75.

40 Charge is for 30 minutes, totaling $17.50, which will be reasonably reduced to fifteen minutes, totaling $8.75.

41 Charge is for 15 minutes, totaling $8.75.

42 Charge is for 1 hour, totaling $35.00. Tenant Rose admitted that a guest broke the living room light.

43 Charge is for 4 hours, totaling $140.00. The Court acknowledges this is labor intensive, but including the drying
time is not reasonable. The charge will be reasonably reduced to $75.00.

44 Charge is for 2 hours, totaling $70.00.

45 Charge is for 4 hours, totaling $l40.00.

46 Charge is for 2 hours, totaling $70.00.

47 Charge is for 45 minutes, totaling $26.25.

48 Charge is for 30 minutes, totaling $17.50.

49 There is clear damage to the walls in numerous places which cannot be quantified due to Landlord grouping them
together with non-compensable markings and one lump sum representing the cost.

ll

The Defendants’ Counterclal`ms

As to Count l, the defendants assert ignorance of the law as a defense due to Landlord’s
alleged failure to provide them a copy of the Code as required by Section 5118. The lease
conspicuously and in no uncertain terms states immediately above Tenants’ signatures that Tenants
acknowledge receipt of the Landlord-Tenant Code. Parties to a contract are presumed to have read
what they have signed. Landlord needs not submit a copy of the Code as evidence that he provided
the Code to Tenants as Parent Rose argues he should have. A mere copy of the Code would not
be helpful in determining Tenants’ receipt. The defendants’ defense fails.50

As to Count ll, the defendants claim Landlord violated obligations under Sections 5305
and 5303 by failing to provide heat, hot water, a safely working stove and other necessary repairs,
including front door locks, rear door lighting, and removal of carpets. The defendants assert that
such entitles them to $1,000.00 in damages, justifying Tenant Rose’s lack of payment for the last
month’s rent. As to heat, Landlord denied receiving any notification of a heat issue prior the
defendants’ complaint to City of Newark Code Enforcement.51 No evidence of Landlord’s
knowledge of the heat issue was presented to the contrary. Landlord remedied the heat the same
day that he learned of the problem, which was the same day code enforcement officers inspected
the premises. As to hot water, the defendants claim that hot water was not working upon move-
in. Sufficient evidence of notice to Landlord was not provided to the Court. Landlord’s testimony
and ledger of events marked as Exhibit Pl 5 reveal that Landlord was made aware of the hot water
issue on August 25, 2014 and remedied the issue the same day by turning the knob to the on

position. As to the stove which was suspected of leaking gas, the testimony of the parties conflicts

 

30 lt is curious that ignorance of the law is being asserted by Parent Rose, a practicing New Jersey attorney who has
access to and knowledge of the legal system and is representing himself and other defendants in this case.

5' Tenant Rose testified that he has no evidence other than his testimony to show that Landlord was notified of the
lack of heat prior to the code enforcement inspection.

12

as to their opinion of the stove, Photos show that the gas stove was certainly an older model, but
an older model stove is not sufficient to render it a violation of the Code. Tenants contacted
Landlord,52 the fire department, and Delmarva Power regarding a smell of gas they believed was
emanating from the stove. All parties concluded that there was no gas issue. Parent Rose testified
that upon replacing the existing stove with a new one, the alleged smell of gas persisted. Therefore,
the Court concludes that the replacement of the stove was unwarranted and without Landlord’s
permission, and therefore, the defendants are not entitled to compensation As to the remaining
repairs, upon receipt of the defendant’s list of complaints in August 2014, Landlord promptly
addressed the issues complained of and sent confirmation to the defendants confirming this. The
defendants failed to respond to Landlord objecting to the alleged completion of the work requested.
lt is the Court’s impression that Tenants were excited to live in off-campus housing53 and problems
began when Parents discovered that their children would be living in an older house that they
personally would not have bargained for. The defendants are not entitled to recover damages under
this section as Landlord promptly addressed issues known to him and supplied the rental unit
Tenants bargained for.34

As to Count lll, the defendants request additional technical damages permitted by Section
5306 for the alleged violation of Section 5305 as set forth in Count ll. For the aforementioned
reasons, the Court does not find that Landlord violated Section 5305 and therefore, recovery under

Section 5306 is not proper.

 

32 Landlord testified as to his inspection on July 25, 2014 when he discovered that the gas meter was locked by the
power company in the off position.

33 Parent Rose testified that his son, Tenant Seth, thought it was a great place, but Parent Rose, being a parent and a
58-year-old man who has lived a reasonable and comfortable life, did not share his son’s view of the premises.

34 Later dissatisfaction by Tenants’ parents does not render the agreement entered into by Tenants and parents null
and void. Tenants have a responsibility to request an inspection of the premises before signing a lease. Tenants failure
to do so does not become Landlord’s burden.

13

As to Count lV, the defendants allege that Landlord failed to provide them with the location
of the security deposit upon request as required by the Code, entitling the defendants to double the
amount of the security deposit. The defendants submitted three letters to the Court allegedly
showing their attempts at requesting the security deposit. Landlord denies any knowledge of the
first two letters and the defendant’s failed to prove mailing. The last of the letters, dated May 1,
2015, was responded to by Landlord on May ll, 2015, in compliance with Section 5514’s 20-day
requirement Therefore, recovery is not proper under this section.

As to Count V, the defendants allege Landlord violated Section 5509 by not providing
them with proper notice prior to entry onto the premises, entitling them to $1,000.00 in damages.
Tenant Rose testified that he was not aware of times when the other Tenants and Parents may have
requested Landlord’s services, therefore, the Court cannot conclude that Landlord violated this
provision of the Code.

As to Count Vl, the defendants rely on the arguments of the aforementioned counts of the
counter-complaint to argue they are entitled to triple the amount of one-month’s rent under Section
5301(b). ln addition to the Court’s determination that Landlord has not violated the previously
mentioned sections of the Code, Section 5301(b) requires that the claimant show that landlord is
attempting “to enforce provisions of a rental agreement known by the landlord to be prohibited by
subsection (a).” The defendants have failed to identify provisions of the lease which violate this
provision, and therefore, are not entitled to damages under this section.

As to Count Vll, wherein the defendants demand judgment in the amount of $17,360.00,
the Court denies this demand in totality. The parties each allege that termination of the rental
agreement was not favorable given the lack of altematives, but such does not entitle either party

to a windfall of damages. The defendants are not entitled to recovery under their counter-

14

complaint and owe a balance of $164.50 to Landlord for damages, plus court costs, plus post-
judgment interest at the legal rate.
CONCLUSION
For the foregoing reasons, IT IS HEREBY ORDERED this 23rd day of January, 2019,
that Appellant is entitled to damages totaling $164.50, plus court costs, plus post judgment interest,

as well as the right to retain the security deposit totaling $2,490.00.

  

le Carl C. Danberg
Judge

   

cc: Patricia Thomas, J udicial Case Manager

15